IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-47,865-02


                    EX PARTE TIMOTHY DARWIN EILAND, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 47202-A-H-1 IN THE 188TH DISTRICT COURT
                              FROM GREGG COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to register

as a sex offender and sentenced to fifteen years’ imprisonment.

        Applicant contends that he was denied his right to a direct appeal through no fault of his own.

The trial court has determined that, although Applicant timely indicated a desire to appeal and

appellate counsel was appointed, appellate counsel was not informed of the appointment until after

the time for filing a notice of appeal had already passed. The trial court, with the State’s agreement,

recommends that a late appeal be granted. The recommendation is supported by the record.
                                                                                                       2

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 47202-A from the 188th District Court of Gregg County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2019
Do not publish